Affirmed and Opinion filed June 6, 2002








Affirmed and Opinion filed June 6, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00938-CR
____________
 
KEVIN DION NICKELBERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 351st District Court
Harris
County, Texas
Trial
Court Cause No. 868,388
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, the trial court entered an order
granting deferred adjudication on August 3, 2001, placing appellant on four
years= community supervision and assessing
a fine of $500.  Appellant filed a notice
of appeal on August 22, 2001, complaining only of the denial of the motion to
suppress.




On December 20, 2001, this court ordered a hearing to
determine why appellant had not made arrangements to file a reporter=s record.  This court=s records did not show appellant was
represented by counsel.  On May 31, 2002,
the trial court conducted the hearing. 
Appellant was represented by counsel at the hearing.  The record of the hearing was filed in this
court on June 3, 2002.
The trial court found appellant no longer desires to
prosecute his appeal.
On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b). 
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed June 6, 2002.
Panel consists of
Justices Yates, Seymore, and Guzman.
Do not publish - Tex. R. App. P. 47.3(b).